           Case 3:20-cv-00017-MMD-WGC Document 7 Filed 08/21/20 Page 1 of 1




1

2

3                                UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                  ***
6     DARREN LAMONT McCOY,                               Case No. 3:20-cv-00017-MMD-WGC
7                                   Petitioner,                     ORDER
             v.
8

9     WILLIAMS A. GITRE, et al.,
10                               Respondents.
11

12          Pending before the Court is Petitioner’s motion for leave to proceed in forma
13   pauperis. (ECF No. 5.) Notwithstanding Petitioner’s previous failure to file such a motion
14   or pay the filing fee, the Court already screened his petition under Rule 4 of the Habeas
15   Rules. The Court concluded it lacked jurisdiction to consider the petition. (ECF No. 3.)
16         It is therefore ordered that the motion for leave to proceed in forma pauperis (ECF
17   No. 5) is denied as moot.
18         DATED THIS 21st Day of August 2020.
19

20
                                                  MIRANDA M. DU
21                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
